 
Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of August 23, 2012
(the “Effective Date”), between Digital Angel Corporation (the “Employer”) and
L. Michael Haller, an individual residing at 5924 Colodny Drive, Agoura Hills,
California 91301 (the “Employee”).


Agreement


In consideration of the mutual premises, covenants and agreements set forth
below, and intending to be legally bound hereby, it is hereby agreed as follows:


1.            Definitions.  Capitalized terms shall have the meanings defined in
this Agreement or on Exhibits A and B attached hereto unless the context
otherwise requires.  Exhibits A and B are incorporated herein by this reference.


2.            Employment Term and Duties.


2.1           Employment Term.  The Employer employs the Employee, and the
Employee accepts employment by the Employer, on the terms and conditions set
forth in this Agreement and for the period of time set forth in Exhibit B (the
“Employment Period”), which Employment Period shall be the term of this
Agreement.


2.2           Duties.


(a)           The Employee will serve in the position set forth on Exhibit
B.  The Employee will devote his/her full business time, attention, skill, and
energy exclusively to the business of the Employer, will use his/her best
efforts to promote the success of the Employer’s business.


(b)           The Employee may engage in the following activities during the
Employment Period so long as such activities do not interfere or conflict with
Employee’s duties to Employer as set forth in Section 2.2(a) above: (i) serve on
corporate, civic, religious, educational, and/or charitable boards or
committees; (ii) deliver lectures, fulfill speaking engagements, or teach at
educational institutions without receiving any compensation other than
reimbursement of expenses, nominal stipends, or similar forms of compensation;
and (iii) manage his/her personal investments, provided that such investments do
not conflict with the Employee’s duties and responsibilities under this
Agreement. If the Employee is appointed or elected an officer or director of the
Employer or any Affiliate, the Employee will fulfill his/her duties as such
officer or director without additional compensation.  Upon termination of this
Agreement for any reason, the Employee automatically resigns as of such date as
an officer and director of the Employer and each Affiliate of which he/she is an
officer or director, if any.


(c)           The Employee will report to the function indicated in Exhibit B.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Employer agrees to nominate and support Employee and one person as
directed by Employee for election to the Board of Directors of the Employer (and
to any such Board of Directors in the event a subsidiary, partnership, joint
venture, or other affiliates, including entities in which the Employer has a
significant investment as determined by the Employee) for as long as Employee
remains an employee of the Employer; provided however that such nominees shall
be subject to shareholder election in accordance with law. As used in this
Agreement, the term “affiliates” will mean any entity controlled by,
controlling, or under common control of the Employer.


2.3           Location.  The Employee’s primary place of employment hereunder
shall be as set forth in Exhibit B.


3.            Compensation and Benefits.  The compensation and benefits payable
and provided to the Employee under this Agreement shall constitute the full
consideration to be paid to the Employee for all services to be rendered by the
Employee to the Employer and its Affiliates in all capacities.


3.1           Base Salary.  During the term of this Agreement, the Employee will
be paid an annual salary as set forth in Exhibit B (“Base Salary”), payable in
periodic installments according to the Employer’s customary payroll
practices.  Upon decision of the Company’s Board of Directors, Base Salary may
be increased taking into account Employee’s performance, company operating
results, and industry practices.


3.2           Incentive Compensation.  The Employee shall be eligible for
incentive compensation in the form of [stock options] that will vest and be
exercisable upon the successful attainment of certain incentive targets, all as
set forth in Exhibit B (“Stock Options”).


3.3           Business Expenses.  In accordance with the rules and policies that
the Employer may establish from time to time, the Employer shall reimburse the
Employee for business expenses reasonably incurred by him/her in the performance
of his/her duties hereunder in accordance with the Employer’s documentation
guidelines as may be in effect from time to time, provided that in no event will
such reimbursement be made later than the calendar year following the calendar
year in which the expenses are incurred.


3.4           Vacation.  The Employee shall be entitled to the vacation period
per calendar year as set forth on Exhibit B (prorated for less than a full
year).  Unused vacation time not to exceed an aggregate of Two (2) weeks for all
prior years may be accumulated or carried over from year to year.  The Employee
shall not be entitled to any compensation for unused vacation time except as
provided in Section 4.


3.5           Office and Support Staff.  During the Employment Period, the
Employee shall be entitled to an office, furnishings, other appointments, and
secretarial or other assistants as Employer shall determine are reasonably
necessary to perform the Employee’s duties and obligations as set forth herein
and comparable to other similarly situated employees of the Employer.
 
 
2

--------------------------------------------------------------------------------

 


3.6           Other.  Additional compensation and benefits to be paid by
Employer to the Employee are set forth on Exhibit B.


4.            Termination.


4.1           Death; Disability.  This Agreement will terminate automatically
upon the death or Disability of the Employee.


4.2           Termination Notice.  Any termination of the Employee’s employment
other than a termination pursuant to Section 4.1 hereof shall be by written
notice to the other party, indicating the specific termination provision in this
Agreement relied upon, if any, and setting forth in reasonable detail the facts
and circumstances claimed to provide a basis for the termination of the
Employee’s employment under the provision so indicated.  The date of the
Employee’s termination of employment shall be specified in such notice;
provided, however, that such date may not be earlier than any applicable cure
periods as set forth herein and, if a termination is being effected by the
Employee for any reason, such date shall in any event not be less than thirty
(30) days from the date the written notice is given to the Employer (the
“Required Notice”), during which period Employee shall continue to perform in
accordance with this Agreement unless such performance or notice period is
waived by the Employer by written notice to the Employee.  Failure to provide
the Required Notice or to perform in accordance with in this Agreement during
this period shall be deemed a material breach of this Agreement by the Employee.


4.3           Termination Pay.  Upon termination of the Employee’s employment,
the Employer will be obligated to pay or provide the Employee or the Employee’s
estate, as the case may be, only such compensation and Accrued Obligations as
are provided in this Section 4.3.


(a)           Termination by the Employer for Cause; Resignation of the Employee
without Good Reason or Required Notice.  If (i) the Employer terminates the
Employee’s employment for Cause; (ii) the Employee terminates his/her employment
for any reason other than Good Reason; or (iii) the Employee terminates his/her
employment for any reason without the Required Notice, then: the Employee shall
be entitled to receive the Accrued Obligations from the Employer, payable to
Employee within thirty (30) Business Days after the date of termination.  Except
as specifically provided herein, the Employee shall not be entitled to any other
payments or benefits pursuant to this Agreement.


(b)           Termination due to Disability or upon Death.  If the Employee’s
employment is terminated due to Disability or upon the Employee’s death, the
Employee or the Employee’s estate, as the case may be, shall be entitled to
receive from the Employer the sum of the Accrued Obligations, payable to
Employee or Employee’s legal representative within thirty (30) Business Days
after the date of termination.
 
(c)           Termination by the Employee due to Good Reason or by the Employer
without Cause.  If Employee’s employment is terminated by the Employer without
Cause or by the Employee for Good Reason, the Employee shall be entitled to
receive from the Employer the severance payment as set forth on Exhibit B
(“Severance”) and all Accrued Obligations.
 
 
3

--------------------------------------------------------------------------------

 


4.4           Payment.  Any severance payment to Employee pursuant to Section
4.3 shall be payable by Employer in accordance with its usual payroll practices,
less standard deductions and withholdings, all as if Employee remained active on
Employer's payroll.  Such payment shall be payable to Employee in cash or stock
at Employer’s discretion, subject to receipt of the release and waiver required
by Section 4.5 and to the provisions of Section 4.6.


4.5           Release and Waiver.  Notwithstanding anything in Section 4.3 to
the contrary, the Employee shall not be entitled to any payment or benefit
pursuant to Section 4.3, except for Accrued Obligations as required by law,
unless the Employee has delivered to the Employer a general release, signed and
in a form reasonably acceptable to the Employer, that releases the Employer and
its Affiliates, and all their respective officers, directors, employees, and
agents from any and all claims of any kind that the Employee may have arising
out of the Employee’s relationship with the Employer or any of its Affiliates or
the termination of employment, but excluding any claims arising under this
Agreement, and such release has become irrevocable by no later than the date
which is 60 days following the date of termination.


(a)           4.6          Six-Month Waiting Period for Distributions Upon
Separation From Service.  To the extent required by Section 409A of the Internal
Revenue Code of 1986 (as amended) (the "Code"), amounts that would otherwise be
payable under this Section 4 during the six-month period immediately following
the Employee's termination, shall instead be paid on the first business day
after the expiration of such six-month period, plus interest thereon, at a rate
equal to the applicable Federal short-term rate (as defined in Section 1274(d)
of the Code) for the month in which such date of termination occurs from the
respective dates on which such amounts would otherwise have been paid until the
actual date of payment.  In no event will any severance payments be made
hereunder, unless the relevant termination of employment constitutes "separation
from service" under Section 409A.
 
5.            Non-Competition and Non-Interference.
 


5.1           Acknowledgements.  The Employee acknowledges that (a) the services
to be performed by him/her under this Agreement are of a special, unique,
unusual, extraordinary, and intellectual character and (b) the provisions of
this Section 5 are reasonable and necessary to protect the Confidential
Information, goodwill, and other business interests of the Employer and its
Affiliates.


5.2           Covenants of the Employee.  The Employee covenants that he/she
will not, directly or indirectly, and except as specifically provided on Exhibit
B of this Agreement:
 
 
4

--------------------------------------------------------------------------------

 


(a)           during the Non-Compete Period, without the express prior written
consent of the Board of Directors, as owner, officer, director, employee,
stockholder, principal, consultant, agent, lender, guarantor, cosigner,
investor, or trustee of any corporation, partnership, proprietorship, joint
venture, association, or any other entity of any nature, engage, directly or
indirectly, in the Business in any state in the United States or in any country
in which the Employer or any of its Affiliates is conducting Business activities
or has conducted Business activities in the twelve (12) months prior to
termination, provided however, that the Employee may purchase or otherwise
acquire for passive investment up to three percent (3%) of any class of
securities of any such enterprise under Section 12(g) of the Securities Exchange
Act of 1934;


(b)           whether for the Employee’s own account or for the account of any
other person at any time during his/her employment with the Employer or its
Affiliates (except for the account of the Employer and its Affiliates) and the
Non-Compete Period, solicit from any person or entity that is a customer of the
Employer Business of the same or similar type being carried on by the Employer
or its Affiliates, whether or not the Employee had personal contact with such
person or entity during the Employee’s employment with the Employer;


(c)           whether for the Employee’s own account or the account of any other
person and at any time during his/her employment with the Employer or its
Affiliates and the Non-Compete Period, (i) solicit, employ, or otherwise engage
as an employee, independent contractor, or otherwise, any person who is an
employee of the Employer or an Affiliate, or in any manner induce, or attempt to
induce, any employee of the Employer or its Affiliates to terminate his/her
employment with the Employer or its Affiliate; or (ii) interfere with the
Employer’s or its Affiliate’s relationship with any person or entity that, at
any time during the Employment Period, was an employee, contractor, supplier, or
customer of the Employer or its Affiliate, provided however, that nothing herein
shall prevent the Employee from offering employment to, or employing or
otherwise engaging, any person who responds to an advertisement directed to the
general public, or some segment thereof, and not specifically to such person; or


(d)           at any time after the termination of his/her employment, disparage
the Employer or its Affiliates or any shareholders, directors, officers,
employees, or agents of the Employer or any of its Affiliates, so long as the
Employer does not disparage the Employee; provided, however, that
notwithstanding the foregoing, paragraphs (a) and (b) of this Section 5.2 shall
not apply if the Employee’s employment is terminated pursuant to Section 4.3(c)
hereof.  If any covenant in this Section 5.2 is held to be unreasonable,
arbitrary, or against public policy, such covenant will be considered to be
divisible with respect to scope, time, and geographic area, and such lesser
scope, time, or geographic area, or all of them, as a court of competent
jurisdiction may determine to be reasonable, not arbitrary, and not against
public policy, will be effective, binding, and enforceable against the
Employee.  The Employee hereby agrees that this covenant is a material and
substantial part of this Agreement and that: (i) the geographic limitations are
reasonable; (ii) the term of the covenant is reasonable; and (iii) the covenant
is not made for the purpose of limiting competition per se and is reasonably
related to a protectable business interest of the Employer.  The period of time
applicable to any covenant in this Section 5.2 will be extended by the duration
of any violation by the Employee of such covenant.
 
 
5

--------------------------------------------------------------------------------

 


6.            Non-Disclosure Covenant


6.1           Acknowledgments by the Employee.  The Employee acknowledges that
(a) the Employee will be afforded access to Confidential Information; (b) public
disclosure of such Confidential Information would have an adverse effect on the
Employer and its Affiliates and its business; and (c) the provisions of this
Section 6 are reasonable and necessary to prevent the improper use or disclosure
of Confidential Information.


6.2           Covenants of the Employee.  The Employee covenants as follows:


(a)           Confidentiality.  During and after his/her employment with the
Employer and its Affiliates, the Employee will hold in confidence the
Confidential Information and will not disclose such Confidential Information to
any person other than in connection with the performance of his/her duties and
obligations hereunder, except with the specific prior written consent of the
Board of Directors; provided, however, that the parties agree that this
Agreement does not prohibit the disclosure of Confidential Information where
applicable law requires in response to subpoenas and/or orders of a governmental
agency or court of competent jurisdiction.  In the event that the Employee is
requested or becomes legally compelled under the terms of a subpoena or order
issued by a court of competent jurisdiction or by a governmental body to
disclose Confidential Information, the Employee agrees that he/she will (i)
immediately provide the Employer with written notice of the existence, terms,
and circumstances, surrounding such request(s) so that the Employer may seek an
appropriate protective order or other appropriate remedy, (ii) cooperate with
the Employer in its efforts to decline, resist, or narrow such requests, and
(iii) if disclosure of such Confidential Information is required in the opinion
of counsel, exercise reasonable efforts to obtain an order or other reliable
assurance that confidential treatment will be accorded to such disclosed
information.


(b)           Trade Secrets.  Any and all trade secrets of the Employer and its
Affiliates will be entitled to all the protections and benefits under the
federal and state trade secret and intellectual property laws and any other
applicable law.  If any information that the Employer or any of its Affiliates
deems to be a trade secret is found by a court of competent jurisdiction not to
be a trade secret for purposes of this Agreement, such information will,
nevertheless, be considered Confidential Information for the purposes of this
Agreement, so long as it otherwise meets the definition of Confidential
Information.  The Employee hereby waives any requirement that the Employer or
any of its Affiliates submit proof of the economic value of any trade secret or
post a bond or other security.


(c)           Removal.  The Employee will not remove from the premises of the
Employer or any of its Affiliates (except to the extent such removal is for
purposes of the performance of the Employee’s duties at home or while traveling,
or except otherwise specifically authorized by the Employer or the applicable
Affiliate) any document, record, notebook, plan, model, component, device, or
computer software or code, whether embodied in a disk or in any other form
belonging to the Employer or any of its Affiliates or used in the business of
the Employer or of any of its Affiliates (collectively, the “Proprietary
Items”).  All of the Proprietary Items, whether or not developed by the
Employee, are the exclusive property of the Employer or its applicable
Affiliate.  Upon termination of his/her employment, or upon the request of the
Employer during the Employment Period, the Employee will return to the Employer
all of the Proprietary Items and Confidential Information in the Employee’s
possession or subject to the Employee’s control, and the Employee shall not
retain any copies, abstracts, sketches, or other physical embodiments in
electronic form or otherwise, of any such Proprietary Items or Confidential
Information.
 
 
6

--------------------------------------------------------------------------------

 


(d)           Development of Intellectual Property.  Any and all writings,
inventions, improvements, plans, designs, games, software programs,
applications, architectural work papers, drawings, processes, procedures, and/or
techniques (“Intellectual Property”) which the Employee (i) made, conceived,
discovered, or developed, either solely or jointly with any other person or
persons, at any time when the Employee was an employee of the Employer or any of
its Affiliates whether pursuant to this Agreement or otherwise, whether or not
during working hours, and whether or not at the request or upon the suggestion
of the Employer or any of its Affiliates, which relate to or were useful in
connection with any business now or hereafter carried on or contemplated by the
Employer or any of its Affiliates, including developments or expansions of its
fields of operations, or (ii) may make, conceive, discover, or develop, either
solely or jointly with any other person or persons, at any time when the
Employee is an employee of the Employer or its Affiliates, whether or not during
working hours and whether or not at the request or upon the suggestion of the
Employer or any of its Affiliates, which relate to or are useful in connection
with any business now or hereafter carried on or contemplated by the Employer or
any of its Affiliates, including developments or expansions of its present
fields of operations, shall be the sole and exclusive property of the Employer
and its Affiliates.  The Employee shall make full disclosure to the Employer of
all such Intellectual Property and shall do everything necessary or desirable to
vest the absolute title thereto in the Employer.  The Employee shall write and
prepare all specifications and procedures regarding such Intellectual Property
and otherwise aid and assist the Employer so that the Employer can prepare and
present applications for copyright, patent, or trademark protection therefor and
can secure such copyright, patent, or trademark wherever possible, as well as
reissues, renewals, and extensions thereof, and can obtain the record title to
such copyrights, patents, or trademarks so that the Employer or its designated
Affiliate shall be the sole and absolute owner thereof in all countries in which
it may desire to have copyright, patent, or trademark protection.  The Employee
shall not be entitled to any additional or special compensation or reimbursement
regarding any and all such Intellectual Property.  Notwithstanding the
foregoing, Employer specifically acknowledges that the following are the sole
and absolute Intellectual Property of the Employee (and shall be excluded from
any Confidential Information, trade secrets, Proprietary Items and Intellectual
Property of the Employer): such novels, screenplays or any adaptations, in any
form, that are currently identified as Starzan, Carnage Asada, Chrome Poet and
Smith (“Excluded IP”).  With regard to Excluded IP, the parties agree that any
Excluded IP that shall be the basis for creation of a game or game application,
shall be offered first to DIGA for such development, licensing, publication,
etc., and Employee agrees to use his best efforts to enable DIGA to become the
publisher of such game or game application in order to gain revenue and profit
opportunity for DIGA.
 
 
7

--------------------------------------------------------------------------------

 


7.            General Provisions of Sections 5 and 6.


7.1           Injunctive Relief and Additional Remedy.  The Employee
acknowledges that the injury that would be suffered by the Employer and its
Affiliates as a result of a breach of the provisions of Sections 5 and 6 of this
Agreement would be irreparable and that an award of monetary damages to the
Employer for such a breach may be an inadequate remedy.  Consequently, the
Employer will have the right, in addition to all other rights, to seek
injunctive relief to restrain any breach or threatened breach or otherwise to
specifically enforce any provision of this Agreement. The Employee further
agrees to and hereby does submit to in personam jurisdiction before each and
every court for that purpose.  Without limiting the rights of the Employer or of
any of its Affiliates under this Section 7 or any other remedies available to
the Employer or its Affiliates, if the Employee breaches any other provisions of
Sections 5 and 6 and such breach is proven in a court of competent jurisdiction,
the Employer will have the right to cease making any payments or providing
Benefits otherwise due to the Employee under this Agreement.


7.2           Covenants of Sections 5 and 6 are Essential and Independent
Covenants.  The covenants of the Employee in Sections 5 and 6 hereof are
essential elements of this Agreement, and without the Employee’s agreement to
comply with such covenants, the Employer would not have entered into this
Agreement or continued the employment of the Employee.  The Employer and the
Employee have independently consulted their respective counsel and have been
advised in all respects concerning the reasonableness and propriety of such
covenants, with specific regard to the nature of the business conducted by the
Employer and its Affiliates.  In addition, the Employee’s covenants in Sections
5 and 6 are independent covenants and the existence of any claim by the Employee
against the Employer under this Agreement or otherwise will not excuse the
Employee’s breach of any covenant in Sections 5 or 6.  Notwithstanding anything
in the Agreement to the contrary, the covenants and agreements of the Employee
in Sections 5 and 6 shall survive the termination of the Agreement, except as
provided below.


8.            General Provisions.


8.1           Indemnification.  The Employer shall indemnify and hold harmless
the Employee to the fullest extent permitted by applicable law against all costs
(including reasonable attorneys’ fees and costs), judgments, penalties, fines,
amounts paid in settlements, interest, and all other liabilities incurred or
paid by the Employee in connection with the investigation, defense, prosecution,
settlement, or appeal of any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative, or investigative and to
which the Employee was or is a party or is threatened to be made a party by
reason of the fact that the Employee is or was an officer, employee, director or
agent of the Employer or its Affiliates, including any committee or board of
directors of any affiliates or related entities that the Employee has been asked
to serve on by the Employer, or by reason of anything done or not done by the
Employee in any such capacity or capacities, provided that the Employee acted in
good faith and in a manner the Employee reasonably believed to be in or not
opposed to the best interests of the Employer or any of its Affiliates, and,
with respect to any criminal action or proceeding, had no reasonable cause to
believe his/her conduct was unlawful.  The Employer also shall pay any and all
expenses (including reasonable attorney’s fees) incurred by the Employee as a
result of the Employee being called as a witness in connection with any matter
involving the Employer and/or any of its officers or directors.  Nothing herein
shall limit or reduce any rights of indemnification to which the Employee might
be entitled under the organizational documents of the Employer or as allowed by
applicable law.
 
 
8

--------------------------------------------------------------------------------

 


8.2           Waiver.  The rights and remedies of the parties to this Agreement
are cumulative and not alternative.  Neither the failure nor any delay by either
party in exercising any right or privilege under this Agreement will operate as
a waiver of such right or privilege, and no single or partial exercise of any
such right or privilege will preclude any other or further exercise of any right
or privilege.  To the maximum extent permitted by applicable law, any claim or
right arising out of this Agreement may only be discharged by a waiver or
renunciation of the claim or right in writing signed by the other party.
 
 
9

--------------------------------------------------------------------------------

 
 
8.3           Successors.


(a)           This Agreement is personal to the Employee and shall not be
assignable by the Employee, other than economic rights that may be assigned by
will or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by the Employee’s legal representatives.


(b)           This Agreement shall inure to the benefit of and be binding upon
the Employer and its successors and assigns.  Any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of  the Employer shall perform
this Agreement in the same manner and to the same extent that the Employer would
be required to perform it if no such succession had taken place. The Employer
agrees to fully disclose this Agreement and its binding effect to any successor
or potential successor and will require any successor to expressly acknowledge
its assumption of this Agreement and such successor’s obligation to perform this
Agreement in the same manner and to the same extent that the Employer would be
required to perform it if no such succession had taken place.


(c)           As used in this Agreement, “Employer” shall mean the Employer as
defined above and any successor to its business and/or assets by operation of
law or otherwise.


8.4           Notices.  All notices, consents, waivers and other communication
required under this Agreement must be in writing and will be deemed to have been
duly given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by facsimile (with written confirmation of delivery), provided that a
copy is mailed by certified mail, return receipt requested, the same day or the
next Business Day, or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service, in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a party may designate by notice to the other
parties):


If to the Employer:


Digital Angel Corporation
Attention:  Chairman of the Board
300 State Street
Suite 214
New London, CT 06320


With a copy to Digital Angel General Counsel at fax 212-537-4050


If to the Employee:


L. Michael Haller
5924 Colodny Drive
Agoura Hills, California 91301


 
10

--------------------------------------------------------------------------------

 
 
8.5           Entire Agreement; Supersedure.  This Agreement, together with the
Exhibits attached hereto, contains the entire agreement between the parties with
respect to the subject matter hereof, and expressly terminates, rescinds,
replaces, and supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the parties with respect to the subject
matter hereof.


8.6           Governing Law; Submission to Jurisdiction; Mediation.


(a)           THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE REGARD TO CONFLICTS OF LAWS PRINCIPLES.  EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS SITTING IN THE STATE
OF DELAWARE, FOR THE PURPOSES OF ANY PROCEEDINGS ARISING OUT OF THIS AGREEMENT,
AND HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY AND AGREES THAT ANY PROCEEDING
SHALL INSTEAD BE DECIDED BY A JUDGE SITTING WITHOUT A JURY.


(b)          Prior to commencement of any legal proceeding or at any time after
commencement of any legal proceeding, Employee agrees that, upon request of
Employer, and at the expense of the Employer, any dispute between Employee and
Employer shall be presented for non-binding mediation by a third party
mediator.  In the event that Employee fails to comply with his/her obligation to
participate in mediation as required herein, such failure shall constitute a
breach of this Agreement by Employee entitling Employer to damages.


8.7           Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect, unless the absence of such
invalid or unenforceable provision materially alters the rights or obligations
of either party hereto.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable, unless the absence of such invalid or
unenforceable portion of such provision materially alters the rights or
obligations of either party hereto.


8.8           Tax Withholding and Reporting.  The Employer shall withhold from
all payments hereunder all applicable taxes that it is required to withhold with
respect to payments
and Benefits provided under this Agreement and shall report all such payments
and withholdings to the appropriate taxing authorities as required by applicable
law.


8.9           Amendments and Waivers.  This Agreement may not be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in writing and signed by the Employee and subject to authorization of the
Board of Directors.  Any waiver by either party hereto shall be specific to the
event and shall not be deemed a waiver of any other event.
 
 
11

--------------------------------------------------------------------------------

 


8.10          Survival.  The provision of provisions of Sections 4, 5, 6, 7, and
8 shall survive the termination of this Agreement.


8.11          Counterparts.  This Agreement may be executed in any number of
counterparts, by original or facsimile signatures, each of which shall
constitute an original and all of which taken together shall constitute one and
the same instrument.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective for all purposes as of the Effective Date.
 

EMPLOYER       EMPLOYEE             Digital Angel Corporation        L. Michael
Haller                      
/s/ Daniel Penni
   
/s/ L. Michael Haller
 
By:  Daniel Penni, Chairman 
   
Signature
       
 
            8/23/12     Aug 23, 2012   Date      Date   


 
12

--------------------------------------------------------------------------------

 
 
Exhibit A


Definitions


“Accrued Obligations” means, at the relevant date, the sum of the following: (i)
the Employee’s earned or accrued, but unpaid, Base Salary through the date of
termination of the Employee’s employment; (ii) any Bonus earned or accrued and
vested, but unpaid; (iii) the economic value of any of the Employee’s accrued,
but unused, vacation time; and (iv) any unreimbursed business expenses incurred
by the Employee.


“Affiliate” means a person or entity who or which, (i) with respect to an
entity, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such entity; or (ii) with
respect to the Employee, is a parent, spouse, or issue of the Employee,
including persons in an adopted or step relationship.


“Board of Directors” means the board of directors of Digital Angel Corporation.


“Business” means the business in which Digital Angel Corporation or any of its
Affiliates is engaged in at any time during the term of this Agreement,
expressly to include the digital games, mobile games and applications,
smart-phone and other cell phone products, and mobile entertainment business.


“Business Day” shall mean any day other than a Saturday, Sunday or bank holiday
recognized in New York City, New York.
 
 
“Cause” means:


(a)           an act of fraud, misappropriation, or personal dishonesty taken by
the Employee at the expense of the Employer or an Affiliate, including, but not
limited to, the willful engaging by the Employee in illegal conduct or gross
misconduct, which act in any such case is or reasonably could be injurious to
the Employer;


 
(b)                      the material violation by the Employee of a material
obligation of the Employee under this Agreement, including but not limited to,
the willful or continued failure of the Employee to perform substantially the
Employee’s duties with the Employer or its Affiliates (other than such failure
resulting from Disability) which violation or failure is not remedied within ten
(10) Business Days after receipt of written notice or demand for substantial
performance or corrective action is delivered to the Employee by the Board of
Directors which identifies the manner in which the Board of Directors believes
that the Employee has not substantially performed the Employee’s duties or has
violated an obligation under this Agreement;
 
 
(c)                      lack of satisfactory performance, measured as:  (i)
within one year from the Effective Date of this Agreement, failure  to achieve
two (2) of the Incentive Targets as described in Section 6(B), Tranche 2, of
Exhibit B of this Agreement; or (ii) within two years from the Effective Date of
this Agreement, failure to achieve two (2) of the Incentive Targets as described
in Section 6(C), Tranche 3, of Exhibit B of this Agreement;  notwithstanding
anything herein to the contrary, the failure to achieve such Incentive Targets
shall be determined by reference to the Company’s actual financial and business
results determined, as appropriate, on the basis of US GAAP, and shall be a
“cause” event without opportunity for cure;
 
 
A-1

--------------------------------------------------------------------------------

 


(d)           the conviction, or plea of nolo contendere, of the Employee for
any felony or any misdemeanor involving moral turpitude;


(e)           a material violation of any express direction of the Board of
Directors or a material violation of any rule, regulation, policy or plan
established or approved by the Board of Directors from time to time regarding
the conduct of the Employer’s employees and/or its business which, in any such
case, is or reasonably could be injurious to the Employer; or


(f)           failure of the Employee to provide the Required Notice to Employer
and to substantially comply with all requirements of Section 4.2 of this
Agreement.


“Confidential Information” means any and all intellectual property of the
Employer (or any of its Affiliates), including but not limited to:


(a)           trade secrets concerning the business and affairs of the Employer
(or any of its Affiliates), product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, past, current and planned research development,
current and planned manufacturing or distribution methods and processes,
customer lists, current and anticipated customer requirements, price lists,
market studies, business plans, computer software and programs (including object
code and source code), computer software and database technologies, systems,
structures, and architectures (and related formulae, compositions, processes,
improvements, devices, know-how, inventions, discoveries, concepts, ideas,
designs, methods and information), and any other information, however
documented, that is a trade secret under federal, state or other applicable law;
and


(b)           information concerning the business and affairs of the Employer
(or any of its Affiliates) (which includes historical financial statements,
financial projections and budgets, historical and projected sales, capital
spending budgets and plans, the names and backgrounds of key personnel,
personnel training and techniques and materials), however documented; and notes,
analysis, compilations, studies, summaries, and other material prepared by or
for the Employer (or any of its Affiliates) containing or based, in whole or in
part, on any information included in the foregoing.


Notwithstanding the foregoing, Confidential Information shall not include
information otherwise lawfully known generally by or readily accessible to the
trade or general public other than by the improper disclosure, directly or
indirectly, by the Employee or an Affiliate of the Employee.
 
 
A-2

--------------------------------------------------------------------------------

 


“Disability” means the inability of the Employee, due to the injury, illness,
disease, or bodily or mental infirmity, to engage in the performance of
substantially all of the usual duties of employment with the Employer as
contemplated by Section 2.2 herein, such Disability to be determined by the
Board of Directors upon receipt and in reliance on competent medical advice from
one or more individuals, selected by the Board of Directors, who are qualified
to give such professional medical advice.  The Employee must submit to a
reasonable number of examinations by the medical doctor making the determination
of Disability, and the Employee hereby authorizes the disclosure and release to
the Employer of such determination and all supporting medical records.  If the
Employee is not legally competent, the Employee’s legal guardian or duly
authorized attorney-in-fact will act in the Employee’s stead for the purposes of
submitting the Employee to the examinations, and providing the authorization of
disclosure required hereunder.


It is expressly understood that the Disability of the Employee for a period of
one hundred twenty (120) calendar days or less in the aggregate during any
period of twelve (12) consecutive months, in the absence of any reasonable
expectation that his/her Disability will exist for more than such a period of
time, shall not constitute a failure by him/her to perform his/her duties
hereunder and shall not be deemed a breach or default and the Employee shall
receive full compensation for any such period of Disability or for any other
temporary illness or incapacity during the term of this Agreement.


“Employment Period” means the term of the Employee’s employment under this
Agreement.


“Fiscal Year” means the fiscal year of Employer.


“Good Reason” means:


(a)           that without the Employee’s prior written consent and in the
absence of Cause, one or more of the following events occurs:


(i)             any material and adverse change in the Employee’s authority,
duties, or responsibilities as set forth in Section 2, including loss of the
position and/or title provided for in this Agreement of the Employer or no
longer reporting directly to the function indicated in Exhibit B;
 
(ii)            failure by the Employer to comply with and satisfy Section
8.3(b) of this Agreement; or


(iii)           the material violation by the Employer of a material obligation
of the Employer under this Agreement, which violation or failure is not remedied
within ten (10) Business Days (or such additional reasonable period of time if
additional time is necessary to remedy) after receipt of written notice or
demand for substantial performance or corrective action is delivered to the
Employer by the Employee, delivered as required by this Agreement, which
specifically identifies the manner in which Employee believes that the Employer
has not substantially performed the Employer’s duties or violated an obligation
under this Agreement; or


(iv)           a reduction by the Employer in Employee’s Base Salary; or
 
 
A-3

--------------------------------------------------------------------------------

 
 
(v)           the relocation of Employee’s principal place of employment to a
location more than twenty-five (25) miles from Employee’s principal place of
employment immediately prior to such relocation; and


(b)          within sixty (60) Business Days of learning of the occurrence of
any such event, and in the absence of any circumstances that constitutes Cause,
the Employee terminates employment with the Employer by written notice to the
Employer in the manner required by this Agreement; the date of termination set
forth in such notice shall not be less than thirty (30) days from the date
notice is given to Employer as required by Section 4.2 of this Agreement.


“Non-Compete Period” means the period beginning on the Effective Date and ending
as set forth in Exhibit B.


 
“Severance” shall mean a severance payment as defined in Exhibit B.
 
 
A-4

--------------------------------------------------------------------------------

 
 
Exhibit B


Employment Agreement Terms


1.
Employment Period.  The Employment Period referenced in Section 2.1 of the
Agreement shall not be for a fixed period of time and can be terminated in
accordance with the provisions of Section 4.



2.
Position.  The Employee will serve as Chief Executive Officer of Digital Angel
Corporation and will report to the Board of Directors of the Company.  Employee
will also serve as a member of the Board of Directors.



3.
Location.  The Employee’s primary place of employment hereunder shall be in
southern California at an office of Employee’s choice that fits within the cash
expense objective established in the budget and as approved by the Board of
Directors.  Employee shall travel to other locations as necessary to perform
his/her obligations and duties to the Employer.  All Employee's expenses of
travel beyond his/her primary place of employment shall be borne by the
Employer.



4.
Base Salary.  Employee will be paid an annual salary of $150,000, which Base
Salary may be increased upon decision of the Board of Directors as set forth in
Section 3.1 of the Agreement.



5.
Severance.  Employee will be entitled to a Severance payment equal to one (1)
times his Base Salary upon termination as defined in Section 4.3(c) and payable
to the Employee as defined in Sections 4.4 through 4.6 of the Agreement.



6.
Incentive Compensation / Equity Grant. Employee will be eligible to participate
in the company’s incentive compensation program and will receive a stock option
grant, valid for 10 years, to purchase a total of 10,000,000 shares of Digital
Angel Corporation stock with a strike price of $0.05 per share (“Stock
Options”).  The Stock Options will vest upon successful attainment of certain
performance targets described below.  Other terms of such option will be set
forth in the grant agreement and/or by reference to a stock option plan.



Grant Date:  all 10,000,000 Stock Options will be granted within 30 days of the
effective date of this Agreement.


Vesting schedule and incentive targets (“Incentive Targets”) applicable to the
Stock Options are as follows:


 
·
A)  Tranche 1:  2,000,000 Stock Options to be granted as a signing bonus, thus
this first tranche shall be vested in full upon issuance.



 
·
B)  Tranche 2:  2,000,000 Stock Options shall be vested upon the achievement of
all the following targets:

 
 
B-1

--------------------------------------------------------------------------------

 
 
 
o
(1)  Either:

 
§
the gross revenue attributable to published games is at least one million
dollars ($1,000,000) or

 
§
the gross revenue attributable to other deals including, without limitation,
licensing, joint ventures, partnerships, or mergers and acquisitions brought to
DIGA by Employee is at least two million dollars ($2,000,000); and

 
o
(2) Either: (subject to *Note below):

 
§
The aggregate positive net cash flow, excluding income taxes, for DIGA as a
whole from September 1, 2012 is at least $250,000; or

 
§
If the preceding has been at least 50% achieved (i.e., net cash flow of at least
$125,000) and the DIGA share price closes at or above $0.25 for at least 10
consecutive trading days.



 
·
C)  Tranche 3:  2,000,000 Stock Options shall be vested upon the achievement of
all the following targets:

 
o
(1)  Either:

 
§
the gross revenue attributable to published games is at least two million
dollars ($2,000,000) or

 
§
the gross revenue attributable to other deals including, without limitation,
licensing, joint ventures, partnerships, or mergers and acquisitions brought to
DIGA by Employee is at least four million dollars ($4,000,000); and

 
o
(2) Either: (subject to *Note below):

 
§
The aggregate positive net cash flow, excluding income taxes, for DIGA as a
whole from September 1, 2012 is at least $700,000; or

 
§
If the preceding has been at least 50% achieved (i.e., net cash flow of at least
$350,000) and the DIGA share price closes at or above $0.50 for at least 10
consecutive trading days.



 
·
D)  Tranche 4:  2,000,000 Stock Options shall be vested upon the achievement of
all the following targets:

 
o
(1)  Either:

 
§
the gross revenue attributable to published games is at least three million
dollars ($3,000,000) or

 
§
the gross revenue attributable to other deals including, without limitation,
licensing, joint ventures, partnerships, or mergers and acquisitions brought to
DIGA by Employee is at least six million dollars ($6,000,000); and

 
o
(2) Either: (subject to *Note below):

 
§
The aggregate positive net cash flow, excluding income taxes, for DIGA as a
whole from September 1, 2012 is at least $1,100,000; or

 
§
If the preceding has been at least 50% achieved (i.e., net cash flow of at least
$550,000) and the DIGA share price closes at or above $0.75 for at least 10
consecutive trading days.



 
·
E)  Tranche 5:  2,000,000 Stock Options shall be vested upon the achievement of
all the following targets:

 
o
(1)  Either:

 
§
the gross revenue attributable to published games is at least four million
dollars ($4,000,000) or

 
§
the gross revenue attributable to other deals including, without limitation,
licensing, joint ventures, partnerships, or mergers and acquisitions brought to
DIGA by Employee is at least eight million dollars ($8,000,000); and

 
o
(2) Either: (subject to *Note below):

 
§
The aggregate positive net cash flow, excluding income taxes, for DIGA as a
whole from September 1, 2012 is at least $1,600,000; or

 
§
If the preceding has been at least 50% achieved (i.e., net cash flow of at least
$800,000) and the DIGA share price closes at or above $1.00 for at least 10
consecutive trading days.



*Note:  The consolidated aggregate positive net cash flow targets described in
paragraphs B) through D) above are based upon certain projections and
assumptions as of the Effective Date of this Agreement.  The Company assumes the
risk resulting from any negative change in such projections and assumptions
regarding the cash flows of Signature operations and regarding any reduction in
the estimated receipt of funds from the AllFlex escrow.  If any such negative
change occurs, the parties agree that such change will cause a pro rata
adjustment of the consolidated aggregate positive net cash flow targets set
forth above.


Determination that targets have been achieved and that the tranches of Stock
Options described in paragraphs 6 (B) through 6 (E) above have therefore vested
shall be based upon the Company’s results as reflected in its quarterly and
annual financial reports prepared and published on Form 10-Q and Form
10-K.  Each vesting shall be confirmed by decision of the Board of Directors or,
if delegated to the Compensation Committee, by such Compensation Committee, upon
majority vote of the non-interested directors.


In the event that any Stock Options are exercised prior to the registration of
the shares underlying such Stock Options, the shares to be issued upon exercise
shall bear a restrictive legend until such time as the applicable S-8 has been
filed and the shares registered with the SEC.
 
 
B-2

--------------------------------------------------------------------------------

 


Unvested stock options held by Employee shall become fully vested and
exercisable on a pro-rata basis to the extent that Employee has achieved some or
all of the applicable incentive targets as outlined for each unvested Tranche
upon any termination of employment as set forth in Sections 4.3(b) and (c) of
the Agreement which occurs at least six months after the Effective Date, and
shall remain exercisable for a period of 60 (sixty) days following any such
termination (subject to earlier expiration of the original option term).  Upon
any termination of employment described in Section 4.3(a) of the Agreement, and
upon any termination of employment within six months following the Effective
Date, all unvested options shall terminate immediately.


In the event of a Change in Control, all unvested Stock Options shall
immediately accelerate and become vested.  For purposes of this Agreement,
Change in Control means any bona fide, third-party change of control as
follows:  (a) any person or entity (or persons or entities acting as a group)
other than one of its Affiliates acquires stock of Employer that, together with
stock then held by such person, entity, or group, results in such person,
entity, or group holding more than fifty percent (>50%) of the total combined
voting power of all classes of the then issued and outstanding securities of the
Employer; or (b) the sale of all or substantially all of the properties and
assets of the employer to any person or entity that is not a subsidiary, parent,
or Affiliate of the Employer.  Notwithstanding the foregoing, the sale of
Signature Communications (division or subsidiary as the case may be) or the
wind-down of Signature Industries Ltd. is specifically excluded from the
definition of Change of Control; similarly the granting, vesting, or exercise of
stock options under this Agreement will not trigger any Change of Control
rights.


7.
Non-Compete Exclusion.  The non-competition provisions of this Agreement,
Section 5.2, shall include Employee’s activities in all areas, technologies,
product lines and market segments in which the Employer is involved at the time
this agreement is terminated.



 
a.
Non-Compete Period.  (i) In the event Employee is terminated for Cause or by
Employee without Good Reason, the non-competition provisions of this Agreement,
Section 5.2, shall specifically prohibit Employee’s activities from the
Effective Date through that date eighteen (18) months from the date this
Agreement is terminated.  (ii) In the event Employee is terminated without Cause
or by Employee for Good Reason, the non-competition provisions of this
Agreement, Section 5.2, shall specifically prohibit Employee’s activities from
the Effective Date through the date this Agreement is terminated.



8.
Vacation.  Employee shall be entitled to three (3) weeks of vacation per
calendar year in accordance with Section 3.5 of the Agreement.



9.
Notices.  Any notices to be given to Employee as set forth in Section 8.4 of the
Agreement shall be to the address set forth in Section 8.4 of the Agreement.




Initials: 
/s/LMH
Employee   
/s/DP
Employer

 
 
 
B-3